FILED
                            NOT FOR PUBLICATION
                                                                             JUN 09 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DAVID ANTONIO QUEZADA-                           No. 14-72526
GONZALEZ,
                                                 Agency No. A099-539-214
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 13, 2016
                            San Francisco, California

Before: THOMAS, Chief Judge and REINHARDT and CHRISTEN, Circuit
Judges.

      Petitioner, a native of El Salvador, seeks review of an order of removal

denying statutory withholding of removal and protection under the Convention

Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252 and grant the

petition for review in part. The Board of Immigration Appeals lacked substantial


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
evidence for its finding that Quezada-Gonzalez did not have a well-founded fear of

persecution in El Salvador. Gang members recognized Quezada-Gonzalez as a

former police officer and searched for him in his neighborhood, forcing him to flee

to his family members’ homes in other towns. Gang members found Quezada-

Gonzalez at both his brother’s house and his sister’s house. Third parties relayed

that the gang members wanted to kill Quezada-Gonzalez and that the police had

approved the plan to do so. As a result, Quezada-Gonzalez fled to the United

States repeatedly. Three individuals who attempted to warn Quezada-Gonzalez

about the gang members’ search, including Quezada-Gonzalez’s nephew,

disappeared or were killed. Although no gang member directly communicated a

threat to Quezada-Gonzalez, repeated indirect threats give rise to a well-founded

fear of persecution. See Khup v. Ashcroft, 376 F.3d 898, 904 (9th Cir. 2004).

      The Board also lacked substantial evidence for its finding that Quezada-

Gonzalez’s role in disrupting a particular criminal incident as a police officer could

have accounted for all of the threats he received. Although one gang member in

Quezada-Gonzalez’s hometown identified Quezada-Gonzalez as the officer who

arrested him, there is no evidence that Quezada-Gonzalez arrested the gang

members who searched for him in the airport or the towns where his siblings lived.

See Madrigal v. Holder, 716 F.3d 499, 506 & n.3 (9th Cir. 2013).


                                          2
      Nor was there substantial evidence that Quezada-Gonzalez’s ex-wife’s

personal relationship with a gang member caused his persecution. Nothing in the

record suggested that the gang members who searched for Quezada-Gonzalez in

three different towns had any interaction with the gang member Quezada-Gonzalez

encountered at his ex-wife’s home. Accordingly, this record compels the

conclusion that Quezada-Gonzalez’s status as a former police officer was “one

central reason” for his persecution.

      Quezada-Gonzalez’s request for relief under the Convention Against Torture

was properly denied. Quezada-Gonzalez was not tortured in the past. The Board’s

finding that it is not more likely than not that upon return to El Salvador

Quezada-Gonzalez would be tortured by gang members with the consent or

acquiescence of the government was supported by substantial evidence.

      Each party shall bear its own costs.

      PETITION GRANTED IN PART, DENIED IN PART, AND

REMANDED.




                                           3